Citation Nr: 1705732	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  07-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and January 2006 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue on appeal was remanded for additional development in April 2014 and June 2016.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence added to the record subsequent to last supplemental statement of the case by correspondence dated in December 2016.


FINDING OF FACT

The persuasive evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in September 2014 and the November 2009 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

The AOJ last reviewed the evidence of record in a November 2016 supplemental statement of the case.  The Veteran filed additional evidence in December 2016.  However, the record also includes a signed statement dated in November 2016 wherein the Veteran requested an expedited processing of his appeal.  Such included a waiver of evidence "submitted at a later time."

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.    

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The criteria were met effective February 13, 2013.  

The Veteran contends that he is unemployable as a result of his service-connected disabilities (currently including lumbar strain, left and right lower extremity radiculopathy, residuals of a left elbow fracture, and erectile dysfunction).  The evidence includes SSA records showing he was awarded disability benefits effective from April 2008 with a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of anxiety related disorders.  

In an August 2014 VA application for TDIU, the Veteran reported that he had last worked full-time in August 2010.  He reported that he had total earned income over the previous 12 months of $45,000 and that he had completed high school and one year of college.  He stated he was unable to pass a Department of Transportation medical examination in order to maintain his commercial driver's license.

The pertinent medical evidence of record includes an April 2008 VA medical statement noting the Veteran had severe arthritis/disc disease in the lower back and significant knee pain.  The examiner, N.B., M.D., stated his pain had been worsening over the past year and that his activities and ability to work were very limited.  An August 2012 VA medical statement noted that the Veteran had multiple medical problems with diagnoses of autoimmune hepatitis and cirrhosis and diabetic ketoacidosis as a result of his hepatitis.  It was also noted that he worked as a chauffeur and that these medical conditions had the potential to make driving, especially all day as a chauffeur, dangerous.  A September 2012 VA medical statement noted the Veteran had not been able to work over the previous seven months due to his chronic low back pain with lumbar radiculopathy and advanced liver disease.  It was further noted that his pain had been worsening over the past year and that it was unlikely his health would improve enough for him to go back to work.  In a November 2012 Department of Education discharge application Dr. N.B. stated the Veteran was unable to engage in substantial gainful activity due to chronic back pain, spinal stenosis, autoimmune liver disorder, and uncontrolled diabetes.  

An August 2014 VA examination report noted the Veteran was employed as a limousine driver until two months earlier after having a stroke and that this led to his discontinuing limousine driving.  It was noted that he had complained of back pain while he was driving and that he should not drive while taking narcotics.  The examiner stated that form of treatment would impede the extent of his occupational opportunities. 

An April 2015 VA examination report noted that the Veteran had been working as a limousine driver until a little over a year earlier when he had a stroke, and that he was currently on narcotics which interfered with his driving a limousine.  The examiner, however, found that he should be able to do sedentary employment and that his past working experience in the home pest control and limousine driving fields should equip him with intellectual skills to access employment.  Subsequent VA treatment records include a July 2015 report indicating that he had been unable to attend training due to the demands of his job and an October 2015 report indicating that he was working as a chauffeur.

A November 2015 VA examination report noted the Veteran's service-connected thoracolumbar spine disability impacted his ability to work and noted the functional impacts of the disorder included no prolonged standing, sitting, or ambulation; no lifting, carrying, pushing, or pulling; and no bending or twisting.  It was also noted that he was not able to perform physical labor.  

In its June 2016 remand the Board found that additional development is required in light of the conflicting evidence as to the degree of occupational impairment due to the Veteran's service-connected disabilities and his actual employment status over the course of this appeal.  The Veteran was subsequently requested to provide updated employment, whether full-time or part-time, and earnings information over the course of the appeal, including since he last worked full-time in August 2010.  In response, VA received a VA Form 21-4192 in July 2016 indicating he last worked at Main St. Limousine Service in March 2013.

VA examination in July 2016 included a diagnosis of status post surgery of the lumbar spine with degenerative disc disease and scar.  The examiner noted abnormal range of motion findings with mild bilateral radiculopathy to the lower extremities.  There was no evidence of any other neurological abnormalities or intervertebral disc syndrome to the thoracolumbar spine.  It was noted the thoracolumbar spine condition impacted the Veteran's ability to work, but that he was not currently working and that he quit working as a limousine driver two years earlier.  The examiner stated that the Veteran could not do any work that required prolonged standing, walking, or sitting for prolonged periods without frequent breaks.  It was found that his disabilities impaired the ability to perform physical activities of employment, but that he could perform employment with frequent breaks and the condition had no effect on his ability to perform at a sedentary job.

A December 2016 private medical statement from D.R., M.D., noted the Veteran had recently become a patient for pain management and provided diagnoses of chronic low back pain due to degenerative changes of the lumbar spine and postlaminectomy syndrome.  It was noted he was unable to sit for prolonged periods of time.  Associated treatment records dated in November 2016 noted baseline activities including walking, standing, and light housework, but noted functional disabilities due to inability to stand for long periods, sit for long periods, sleep, bend, do heavy lifting, or walk long distances.  

Based upon the overall record, the Board finds the persuasive evidence demonstrates the Veteran service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  Although the Veteran has been awarded SSA disability benefits, such decisions are not controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The April 2015 and July 2016 VA opinions in this case that specifically found sedentary employment should not be a problem for him are persuasive.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence of record.  Overall, the Board finds the credible evidence demonstrates the Veteran's past working experience should equip him with the necessary intellectual and/or management skills to access sedentary employment.

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board notes that the Veteran has provided inconsistent information as to his employment activities as a limousine driver and that documents provided in support of his claim and publically available records indicate that he and his spouse are the co-owners of Main St. Limousine Service, LLC.  It is significant that the Veteran and his spouse have provided documents noting the same address as the documents provided as having been sent from his employer without acknowledging any ownership interest in the company.  Additionally, the Board notes that in his August 2014 VA application for TDIU the Veteran reported that he had last worked full-time in August 2010, but that subsequent VA treatment records include a July 2015 report indicating that he had been unable to attend training due to the demands of his job and an October 2015 report indicating that he was presently working as a chauffeur.  Those treatment reports are also found to be inconsistent with the July 2016 VA Form 21-4192 indicating that he last worked at Main St. Limousine Service in March 2013.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility);  The credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Based on the inconsistencies described above, and suggested obfuscation of the facts, the Board finds the Veteran's personal assertions pertaining to his employment picture and how his disabilities effect his employment are not credible.

In conclusion, the Board finds that entitlement to a TDIU is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


